DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Applicant’s communication filed on 06/20/22, wherein:
Claims 1-20 are currently pending;
Claims 1, 6-7, 13, 15 have been amended;
Claims 17-20 have been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-11, 13, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by TAKANISHI ET AL (US 2018/0050451).  Herein after Takanashi.
As for independent claim 1, Takanishi discloses a control method of a manipulator, comprising: capturing, by a controller, an image of a target by operating a camera {see at least figures 1, 3-4, 11, pars. 0022-0025 discloses the camera 2 of the picking system 1 capture an image of the product F}; and 
detecting the target using data of the captured image { see at least figures 1, 3-4, 11, pars. 0022-0025, 0036 discloses the individual identifier 31 performs image recognition with respect to the image information obtained by the camera 2 so as to identify individual foods, form among the plurality of food products F}; 
setting, by the controller, a holding motion for the target based on the detected target; {see at least figures 1-2, 10, 11, pars. 0025-0030, 0056-0057; pars. 0063-0065, 0074 discloses e.g. based on the arrangement information, the shape information the weight information of each of the product F, the work planner 33 calculate a position, a direction and a holding force for the gripper 5b to hold each individual food product F; par. 0074 also discloses when a food product F has a relatively large weight, the holding force set for the food product F is great enough to enable the picking robot 5 to lift the food product F under its weight. Also, when a food product F has a relatively small weight, the holding force set for the food product F is small enough to keep the shape of the food product F from being distorted}; and
operating, by the controller, a robot to hold the target based on the set holding motion {see at least figures 1-2, 10, 11pars. 0027, 0065 discloses the CPU 901 output to the robot controller 4 a work command for each individual food product F so as to cause the picking robot 5 to perform the picking operation}; wherein, in detecting the target, a property of the target is derived by comparing data of the captured image of the target with a database stored in advance {see at least pars. 0073-0074 which discloses comparing the measured weight product(based on the shape information obtained by the camera 2) with the estimated weighted of the product (as shown in figures 6-7, pars. 0038-0039, 0073, 0077 which discloses a predetermined value or classified weight ranges A to E for the product that set in advance}; wherein the property of the target is strength (which is relative to weight), according to material of the target {see at least pars. 0038-0039, 0074 which discloses a property of the target/product is weight (which is related to strength).  Since Applicant’s specification does not have special definition on “strength” and since weight is related to strength, therefore the property e.g. weight of the target/product as shown in pars. 0038-0039, 0074 as shown in Takanishi reads over the claimed language.  
As for dep. claim 3, which discloses wherein, in detecting the target, a three-dimensional (3D) image of the captured target is detected {see Takanishi at least figure 11, pars. 0018, 0079}. 
As for dep. claim 6 which discloses wherein, in detecting the target, mass of the target is derived by comparing data of the captured image of the target with a database stored in advance {see Takanishi at least figures 6, 8-9 pars. 0005-0006; pars. 0039-0040, 0073-0074}. 
As for dep. claims 8-9, which discloses wherein, in setting the holding motion for the target, an initial holding force or an initial holding posture is set based on the detected target; wherein, in setting the holding motion for the target, the initial holding force is set based on strength of the target {see Takanishi at least pars. 0025-0030, 0056-0057; pars. 0063-0065, 0074}.
As for dep claim 10, which disclose  wherein, in the setting of a holding motion for the target, whether it is possible to hold the target from a side with an initial holding force is determined based on mass and a modulus of elasticity of the target {see {see Takanish at least par. 0031}.  Further, as for the feature “when it is impossible to hold the target with the initial holding force, an initial holding posture that supports weight of the target from the bottom is set”, this is considered as optional language and is given little patentable weight.  According to the MPEP, “language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation” (MPEP 2106.II. C). 
As for dep. claim 11, which discloses wherein, in operating the robot to hold the target, the motion of the robot is operated in real time based on the set holding motion and a holding force that is applied by the robot is adjusted to be or less than a maximum holding force for the detected target {see Takanishi at least par. 0031}.
As for independent claims 13 and 15  which carries the similar limitations as the rejected claims 1, 6 above, therefore it is rejected of the same reason sets forth claims 1 and 6 above.
As for dep. claim 16, which discloses wherein the robot that is operated by the robot controller is a manipulator including a plurality of joints and including a gripper at an end of the manipulator {see Takanishi at least figure 1}.
As for dep. claim 17, which discloses wherein the property of the target is strength {see Takanishi at least pars. 0038-0039, 0074 }. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi as applied to claimed 1 and 13 above and in view of Turpin et al (US 2019/0016543).  Herein after Turpin.
As for dep. claims 2 and 14, Takanishi discloses the robot system include a 3D camera for capturing image of a target as indicated above.  However, the camera as shown in Takanishi is not explicitly a Time of Flight (ToF) camera configured to photograph a target by transmitting and receiving pulse.    However, Turpin discloses such known three-dimensional (3D) time of flight (ToF) camera installed on Robotic system as least on pars. 0037, 0055-0056. Figures 3A-3F.  Since each individual element and its function shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the Time of Flight camera of Turpin for camera of Takanishi reference. One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.  Thus, the simple substitution of one known element for another producing a predictable result renders the claims obvious.  
Claims 4-5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi as applied to claimed 1 above and in view of Sato et al (US 2007/0239315).
As for dep. claims 4-5 and 12, Takanishi discloses detecting a target (e.g. shape of the target) using the captured image of the target as indicated above.  However, Takanishi does not explicitly disclose the materials of the target is also detected.  However, Sato teaches such known limitation at least shown in figure 1, 2A, 2E, 6, 31 and pars. 0010, 0157, 0159-0160; 0163, 0269, 0144-0143, 0416-0417 which discloses detecting/recognizing the type of material and shape of an article and setting the hold method based on the recognizing the material and shape of the article.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of Sato in to the system of Takanashi in order to provide the holding robotic system a capable to hold a wide variety of articles more suitably {Sato par. 0015}.  
Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi as applied to claimed 1 above and in view of Shimamura et al (US 2018/0164788).  Herein after Shimamura
Takanishi discloses claimed invention as indicated above except for wherein the property of the target further include density.  However, Shmamura teaches such known concepts of using the image sensor to measure the workpiece density as shown at least in abstract, figure 7, pars. 0012, 0018, 0077, 0081, 0087-0089.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of the property of the target/product include density into the system of Takanishi to enhance the ability of holding the target/product by the robot more appropriate.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi as applied to claimed 1 above and in view of CHEN ET AL (US 2019/0308333).
Takanishi discloses claimed invention as indicated above except for wherein the property of the target is a modulus of elasticity.  However, CHEN teaches such known concepts of determine the elastic modules of the object at least in pars. 0046, 0056-0057.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of the property of the target/product include a modulus elasticity of CHEN into the system of Takanishi since determining type of material of the object would provide the gripping force to pick the object/target more appropriate.     
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takanishi as applied to claimed 1 above and in view of Nakashima et al (US 2019/0039237).  Herein after Nakashima.
Takanishi discloses claimed invention as indicated above except for wherein the property of the target is a coefficient friction.  However, Nakashima teaches such known concepts of friction of the workpiece is measured at least in pars. 0050, 0054.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was filed to incorporate the teachings of the property of the target/product include friction of Nakashima into the system of Takanishi to provide a technique for controlling a robot capable of quickly picking up a workpiece {Nakashima pars. 0010-0011}

  



Response to Arguments
Applicant's arguments filed 6/20/22 have been fully considered but they are not persuasive.  
Applicant argued that (remark 6) “None of the cited documents detecting such a property of a target.  For instance, Takanishi is cited for “weight”.  Neither Takanishi et al nor Turpin el al or Sato et al suggest “strength, density, a modulus of elasticity or a coefficient of friction according to material of the target” as recited in Applicant’s claims”.  However, Applicant’s argument is not persuasive.  Noted that claim 1 does not require the property include all “strength, density, a modulus of elasticity, a coefficient of friction” and if “strength” property is selected to exam, then the other property as recited are not required.  Takanishi recites the property of a target (a product) include weight, and weight is related to strength, and since Applicant’s specification does not have special definition about “strength”, therefore weight of the product/target as shown in Takanishi in the rejection above reads over the “strength” as recited.   
Dep. claims 18-20 which are newly added and recite “wherein the property of the target is density, a modulus of elasticity, a coefficient friction”.  These limitations have been fully considered and are moot in view of new ground rejections based on the new amended language.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664